          Case 4:19-cv-01708-MWB Document 38 Filed 06/23/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CLEVELAND BROTHERS                                  No. 4:19-CV-01708
EQUIPMENT CO., INC.,
                                                    (Judge Brann)
               Plaintiff,

        v.

GRIGORIY N. VOROBEY, and
GRIGORIY N. VOROBEY, d/b/a GVN
TRANSPORT,

               Defendants / Third-Party
               Plaintiffs,

        v.

MICHAEL A. MILLER,

               Third-Party Defendant.

                     MEMORANDUM OPINION AND ORDER

                                   JUNE 23, 2020

I.      BACKGROUND

        Plaintiff Cleveland Brothers Equipment Co., Inc. moves this Court to

bifurcate discovery and trial between liability and damages.1 The Court denies

Cleveland Brothers’ motion.




1
     See Doc. 33.
           Case 4:19-cv-01708-MWB Document 38 Filed 06/23/20 Page 2 of 5




II.      DISCUSSION

         A.      Legal Standards

         Federal Rule of Civil Procedure 42(b) allows a federal district court to

“order a separate trial of one or more separate issues, claims, crossclaims,

counterclaims, or third-party claims” “[f]or convenience, to avoid prejudice, or to

expedite and economize.” A district court has “broad discretion” here.2 “The

decision to bifurcate” “is left to the trial court’s informed discretion and must be

decided on a case by case basis.”3 “The moving party bears the burden of

demonstrating that bifurcation would serve judicial economy, avoid inconvenience,

and not prejudice any of the parties.”4

         The United States Court of Appeals for the Third Circuit has noted that

“separation of issues for trial is not to be routinely ordered.”5 “[B]ifurcation is

appropriate where litigation of one issue . . . may eliminate the need to litigate a

second issue.”6 But a district court is not compelled to bifurcate where the “issues

are so closely interwoven that the plaintiff would have to present the same

evidence twice in separate trials.”7


2
      Bobrick Washroom Equip., Inc. v. Scranton Prod., Inc., No. 3:14-CV-853, 2020 WL
      1700429, at *1 (M.D. Pa. Apr. 8, 2020).
3
      Hartley-Culp v. Credit Mgmt. Co., Civ. A. No. 3:14-CV-282, 2014 WL 4630852, at *3
      (M.D. Pa. Sept. 15, 2014).
4
      EQT Prod. Co. v. Terra Servs., LLC, Civ. A. No. 14-1053, 2014 WL 12838677, at *1 (W.D.
      Pa. Oct. 22, 2014) (internal quotation omitted).
5
      Lis v. Robert Packer Hosp., 579 F.2d 819, 824 (3d Cir. 1978).
6
      In re Bayside Prison Litig., 157 F. App’x 545, 547-48 (3d Cir. 2005) (emphasis in original).
7
      Id. at 548.
                                                -2-
          Case 4:19-cv-01708-MWB Document 38 Filed 06/23/20 Page 3 of 5




        B.      Discussion

        Cleveland Brothers has failed to carry its burden of demonstrating that

bifurcation would serve judicial economy, avoid inconvenience, and not prejudice

any of the parties. Thus, this Court will not take the non-“routine[]” step of

separating the issues of liability and damages before discovery and trial.

        The problem for Cleveland Brothers is that keeping the two issues together

will yield considerable returns of judicial economy and convenience for the Court

and the parties. As my colleagues in this District have noted, “[e]very civil trial

contains questions of liability and damages.”8 “[I]ndeed, an element of a

negligence claim is that the plaintiff suffered actual damages.”9 This is a

contribution action.10 But as Defendants point out, a key issue to unpack in

determining liability will be Cleveland Brothers’ contributory negligence.11

        Further, as Defendants note, Cleveland Brothers’ contributory negligence is

also wound up – or, “closely interwoven” – with the ultimate determination of

damages.12 It appears that “similar evidence and testimony” would rise to the fore




8
     Zawicki v. Armstrong, No. 3:16CV453, 2017 WL 6206290, at *6 (M.D. Pa. Dec. 8, 2017);
     Stemrich v. Zabiyaka, No. 1:12-CV-1409, 2014 WL 931069, at *2 (M.D. Pa. Mar. 10, 2014).
9
     Stemrich, 2014 WL 931069, at *2.
10
     See Doc. 1 at ¶ 39.
11
     Doc. 37 at 7-10.
12
     This is in accord with the Third Circuit’s observation that “[i]t can reasonably be suspected
     that the degree of negligence, the contributory negligence of the plaintiff, and other conduct
     of the parties are presently reflected, with many juries, in the finding of damages as well as
     the finding of liability.” Lis v. Robert Packer Hosp., 579 F.2d 819, 824 n.7 (3d Cir. 1978).
                                                  -3-
          Case 4:19-cv-01708-MWB Document 38 Filed 06/23/20 Page 4 of 5




in both the liability and damages determinations.13 In determining damages, as

Defendants put it, “the issue of Cleveland Brothers’ reckless conduct would also

need to be litigated, perhaps redundantly.”14 The Court seeks to avoid that

redundancy.15

        In this case, determining liability and damages together would “serve

judicial economy” and “avoid inconvenience.”16 As such, the Court denies

Cleveland Brothers’ motion to bifurcate.




13
     Newhouse v. GEICO Cas. Co., No. 4:17-CV-00477, 2017 WL 4122405, at *4 (M.D. Pa.
     Sept. 18, 2017) (Brann, J.).
14
     Doc. 37 at 10.
15
     Compare with Kushner v. Hendon Const., Inc., 81 F.R.D. 93, 99 (M.D. Pa.), aff’d sub nom.
     Hendon Constr. Inc. v. Naholnik, 609 F.2d 501 (3d Cir. 1979), and aff’d sub nom. Kushner v.
     Hendon Constr. Inc., 609 F.2d 502 (3d Cir. 1979) (decision to bifurcate was warranted where
     “the damage testimony was unrelated to the liability testimony so that bifurcation had the
     potential of shortening the trial”).
     Cleveland Brothers contends that “a verdict on the liability issue may render a damages
     phase either unnecessary in the case of a defense verdict or provide an opportunity to resolve
     the matter in another forum such as mediation or arbitration.” Doc. 34 at 9. The Court notes
     that this is true. But it seems to hold true regardless of whether liability and damages are
     bifurcated into separate proceedings. See Newhouse, 2017 WL 4122405, at *5 (“While
     [movant] previously argued that a lack of finding on the breach of contract claim might
     obviate the need for litigating the bad faith claim, such an argument would carry through
     were the claims kept together.”)
16
     Stemrich v. Zabiyaka, No. 1:12-CV-1409, 2014 WL 931069, at *2 (M.D. Pa. Mar. 10, 2014),
     is illustrative. In that case—also involving an automobile accident—the Honorable Sylvia H.
     Rambo held that “the assigning of fact in a collision between an automobile and a tractor
     trailer” was “not so complicated that a jury needs to consider the issue of liability in a
     separate proceeding before addressing compensatory damages.” “Furthermore, [Judge
     Rambo found] that the issues of negligence and consequential damages [were] inextricably
     linked, such that a bifurcation would quite possibly create needless repetition of presentation
     of evidence and testimony, costing additional time and resources. Thus, bifurcating liability
     from consequential damages [was] not an economic use of judicial resources.” The Court
     finds that this reasoning applies here. See also Topline Sols., Inc. v. Sandler Sys., Inc., No.
     CIV. WDQ-09-3102, 2015 WL 4385940, at *8 (D. Md. July 14, 2015).
                                                   -4-
        Case 4:19-cv-01708-MWB Document 38 Filed 06/23/20 Page 5 of 5




III.   CONCLUSION

       THEREFORE, IT IS HEREBY ORDERED that Plaintiff’s Motion to

Bifurcate, Doc. 33, is DENIED.



                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge




                                    -5-
